`                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7138



MACK NEIL MYERS,

                                              Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
HENRY DARGAN MCMASTER, Attorney General of the
State of South Carolina; LIEBER CORRECTIONAL
INSTITUTION, Warden,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:06-01120-HMH)


Submitted: October 31, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mack Neil Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Mack Neil Myers seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                  The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

that relief be denied and advised Myers that the failure to file

timely, specific objections to this recommendation could waive

appellate      review    of   a   district    court   order   based     upon   the

recommendation. Despite this warning, Myers failed to specifically

object    to    the   dispositive    portion    of    the   magistrate    judge’s

recommendation.

               The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).        Myers has waived appellate review by failing to

file     specific       objections    after     receiving      proper    notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

               We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                        DISMISSED


                                      - 2 -